 

UNITED STATES DISTRICT COURT
For the WESTERN DISTRICT OF NORTH CAROLINA

MISCELLANEOUS No. 3; /° -1¢ /&1

FILED
IN RE: OFFICIAL COURT CLOSING CHARLOTTE, NC
OCT 15 2019
US DISTRICT COURT
ORDER WESTERN DISTRICT OF NC

THIS MATTER is before the Court upon its own motion. |
The United States District Court for the Western District of North
Carolina will be closed on Thursday November 28, 2019, and Friday,
November 29, 2019, in observance of the Thanksgiving holiday. (
The United States District Court for the Western District of North
Carolina will also close at 12:00 P.M. on Tuesday, December 24, 2019.
The court will be closed Wednesday, December 25, 2019, and Thursday,
December 26, 2019.
The court will be open for magistrate court matters on Friday,
December 27, 2019, until 3:00 PM.
The United States District Court for the Western District of North |
Carolina will close at 12:00 P.M. on Tuesday, December 31, 2019, and be

 

closed Wednesday, January 1, 2020, for the New Year holiday.
IT IS, THEREFORE, ORDERED on behalf of the court this 9th
day of October, 2019.

 
      

ank D. Whitney, Chief
U.S, District Court Judg
